NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 IRENE TRITZ, an Individual,                      No. 14-56301

                  Plaintiff-Appellant,            D.C. No. 8:12-cv-02201-DOC-
                                                  RNB
   v.

 PATRICK R. DONAHOE, Postmaster                   MEMORANDUM*
 General, United States Postal Service,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                           Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Irene Tritz appeals pro se from the district court’s summary judgment in her

employment action alleging discrimination, retaliation, due process, and related

tort claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Szajer v. City of Los Angeles, 632 F.3d 607, 610 (9th Cir. 2011), and we affirm.

      The district court properly granted summary judgment on Tritz’s

discrimination, retaliation, and hostile work environment claim because they are

barred by res judicata, as Tritz raised, or could have raised, these claims against the

same defendant in a prior federal action in which there was a final judgment on the

merits. See Stewart v. U.S. Bancorp, 297 F.3d 953, 956-57 (9th Cir. 2002) (setting

forth the elements of the doctrine of res judicata, and explaining that res judicata

bars “any claims that were raised or could have been raised” in a prior action).

      The district court properly granted summary judgment on Tritz’s due

process claim because Tritz failed to raise a genuine dispute of material fact as to

whether the U.S. Postal Service denied her procedural due process in addressing

her 2009 complaint. See Matthews v. Eldridge, 424 U.S. 319, 335 (1976) (setting

forth requirements for procedural due process). The district court also properly

granted summary judgment on Tritiz’s “abuse of power” claim as this claim is

derivative of her due process claim.

      The district court properly granted summary judgment on Tritz’s Federal

Tort Claims Act claim because the claim is barred by the statute of limitations. See

28 U.S.C. § 2401(b) (a tort claim against the United States must be presented to the

                                          2                                     14-56301
appropriate federal agency within two years after such a claim accrues).

      The district court did not abuse its discretion in denying Tritz’s motion to

compel discovery because it failed to comply with the local rules. See Jorgensen

v. Cassiday, 320 F.3d 906, 913 (9th Cir. 2003) (“The district court is given broad

discretion in supervising the pretrial phase of litigation[.]”).

      AFFIRMED.




                                            3                                 14-56301